

115 HR 4497 IH: To amend the Congressional Accountability Act of 1995 to prohibit the use of public funds to pay settlements and awards for workplace harassment and discrimination claims under the Congressional Accountability Act of 1995 which arise from acts committed personally by Members of Congress, and for other purposes.
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4497IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Ms. Castor of Florida (for herself and Mr. Bacon) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the use of public funds to pay
			 settlements and awards for workplace harassment and discrimination claims
			 under the Congressional Accountability Act of 1995 which arise from acts
			 committed personally by Members of Congress, and for other purposes.
	
		1.Prohibiting use of public funds to pay settlements and awards for claims under Congressional
			 Accountability Act of 1995 which arise from acts committed personally by
			 Members of Congress
 (a)ProhibitionSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended— (1)in subsection (a), by striking subsection (c) and inserting subsections (c) and (d); and
 (2)by adding at the end the following new subsection:  (d)No use of public funds for payments of awards and settlements in connection with acts committed personally by Members of Congress (1)In generalNo funds of the Treasury of the United States, including the account described in subsection (a), an account of the House of Representatives or Senate, or any other account of the Federal Government, may be used for the payment of an award or settlement in connection with a violation of section 201(a) if the violation consists of an act committed personally by a Member of the House of Representatives or a Senator.
 (2)Personal liability of Members and SenatorsA Member of the House of Representatives or Senator shall be personally liable for the payment of an award or settlement described in paragraph (1)..
 (b)Prohibiting use of campaign funds for paymentsSection 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) is amended by adding at the end the following new paragraph:
				
 (3)Prohibiting use to pay awards or settlements in claims brought against Members of CongressNotwithstanding paragraph (2), a contribution or donation shall be considered to be converted to personal use if it is used to pay an award or settlement in connection with a violation of section 201(a) of the Congressional Accountability Act of 1995 which consists of an act committed personally by a Member of the House of Representatives or a Senator..
 (c)Effective dateThe amendments made by this section shall apply with respect to settlements and awards paid on or after the date of the enactment of this Act.
			2.Prohibition against use of Members’ Representational Allowance for payments in connection with
			 allegations of violations of Congressional Accountability Act of 1995
 The Members’ Representational Allowance of a Member of the House of Representatives may not be used to pay awards, settlements, or other compensation in connection with allegations of any violation of section 201(a) of the Congressional Accountability Act of 1995 which consists of an act committed personally by the Member.
		